     Case 2:20-cv-00531-JAM-CKD Document 24 Filed 10/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEVEN HENDRIX,                                   No. 2:20-cv-0531 JAM CKD P
12                       Petitioner,
13            v.                                        ORDER
14    WARDEN MONTGOMERY,
15                       Respondent.
16
17           On September 21, 2020, petitioner filed an amended petition for writ of habeas corpus.

18   Petitioner also filed a motion asking that the amended petition be stayed pursuant to Kelly v.

19   Small, 315 F.3d. 1063 (9th Cir. 2003) which would permit petitioner to exhaust state court

20   remedies with respect to additional claims. Good cause appearing, IT IS HEREBY ORDERED

21   that:

22           1. The Clerk of the Court is directed to file petitioner’s amended petition for writ of

23   habeas corpus separately;

24           2. Petitioner’s motion for a stay (ECF No 23) is granted;

25           3. This matter is stayed;

26           4. The Clerk of the Court is directed to administratively close this case; and

27   /////

28   /////
                                                        1
     Case 2:20-cv-00531-JAM-CKD Document 24 Filed 10/06/20 Page 2 of 2

 1            5. After petitioner has exhausted state court remedies, petitioner may submit a second
 2   amended petition which contains only exhausted claims or inform the court that he wishes to
 3   proceed on his amended petition.
 4   Dated: October 6, 2020
                                                      _____________________________________
 5
                                                      CAROLYN K. DELANEY
 6                                                    UNITED STATES MAGISTRATE JUDGE

 7

 8

 9   1
     hend0531.ksty
10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
